NO.
12-07-00014-CR
NO. 12-07-00015-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: IRWIN DEWAYNE
GAINES,        §          ORIGINAL PROCEEDING
RELATOR
§          
 
 

MEMORANDUM OPINION




            In this
original proceeding, Irwin Dewayne Gaines seeks a writ of mandamus requiring
Donna Phillips, District Clerk of Nacogdoches County, Texas, to transmit to the
Texas Court of Criminal Appeals copies of Gaines’s application for writ of
habeas corpus, any answers filed, and a certificate reciting the date upon
which the finding was made that there are no unresolved facts material to the
legality of his confinement.  
            A court of
appeals has the authority to issue writs of mandamus against a judge of a district
or county in the court of appeals district and all writs necessary to enforce
its jurisdiction.  Tex. Gov’t Code Ann. § 22.221 (Vernon
2004).  In order for a district clerk to
fall within our jurisdictional reach, it must be established that the issuance
of the writ of mandamus is necessary to enforce our jurisdiction.  See id.; In re Coronado,
980 S.W.2d 691, 692-93 (Tex. App.–San Antonio 1998, orig. proceeding).  Gaines has not demonstrated that the exercise
of our mandamus authority against Respondent is appropriate to enforce our
jurisdiction.  Consequently, we have no
authority to issue a writ of mandamus. 
Accordingly, the petition for writ of mandamus is  dismissed for want of jurisdiction.
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
Opinion delivered January 24,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(DO NOT PUBLISH)